United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2469
                        ___________________________

                       Eric D. Lougin; Francesco R. Russo

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

City of St. Louis, Missouri; Grand Center, Inc.; Freddie Dunlap, in his official and
 individual capacity; John Does, 1-4, in their official capacity; Chris Roth, in his
  official and individual capacity; Rick Lauman, in his official capacity; Shawn
 Ordway, in his official capacity; Claudia Roe, in her official capacity; St. Louis
  City Board of Equalization, City of Saint Louis Assessor President of the BOE

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: February 26, 2020
                              Filed: March 6, 2020
                                  [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Eric Lougin and Francesco Russo appeal the district court’s order in their pro
se complaint raising claims under 42 U.S.C. §§ 1983 and 1985, as well as state law,
in which the district court dismissed the federal claims and remanded the state law
claims to state court. Having carefully reviewed the record and the parties’ arguments
on appeal, we conclude the court properly dismissed the federal claims. See
Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (de novo
review of dismissal order). Accordingly, the judgment is affirmed as to the dismissal
of the federal claims. We vacate the order remanding the state law claims to state
court, however, as the case did not originate in state court; and we instruct the district
court to enter an order dismissing the state law claims without prejudice.
                        ______________________________




                                           -2-